Case 1:17-cv-23941-DPG Document 94 Entered on FLSD Docket 10/15/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 1:17-cv-23941-GAYLES


  BRIDGEHEAD CONTAINER SERVICES
  LTD.,

         Plaintiff,

  v.

  ANGEL DONES, JR.,

        Defendant.
  _____________________________________/

                               [PROPOSED] JOINT VERDICT FORM

         The parties, Plaintiff Bridgehead Container Services Ltd. and Defendant Angel Dones,

  Jr., through their respective, undersigned counsel, hereby submit this proposed Joint Verdict

  Form pursuant to the Court’s Scheduling Order (D.E. 17), as first amended by Paperless Order of

  July 6, 2018 (D.E. 53), and as thereafter amended by Paperless Order of August 30, 2018 (D.E.

  67) and Paperless Order of May 3, 2019 (D.E. 87).


  As to the claims asserted:

  Please answer Question Number 1

         1.      Do you find from a preponderance of the evidence that Defendant Angel Dones,

  Jr. is liable under the law for conversion of Plaintiff Bridgehead Container Services Ltd.’s

  marine shipping containers?

  Yes                   No

         If you answered “yes” to Question Number 1, please answer Question Numbers 2 and 3.

  If you answered “no” to Question Number 1, then skip Question Numbers 2 and 3 and proceed to
Case 1:17-cv-23941-DPG Document 94 Entered on FLSD Docket 10/15/2019 Page 2 of 2



  sign and date this Verdict Form.

           PLAINTIFF’S PROPOSED QUESTION TWO

           2.       What do you therefore find to be the total amount (100%) of compensatory

  damages owed to Plaintiff Bridgehead Container Services Ltd.?

  $

  Please answer Question Number 3.

           DEFENDANT’S PROPOSED QUESTION TWO

           2.       What do you therefore find to be reasonable market value of each of Plaintiff’s

  containers at the time of the conversion of each container? Please insert the value as to each

  container on the attached list.1

  Please answer Question Number 3.

           3.       Do you find from clear and convincing evidence that Defendant Angel Dones, Jr.

  is liable under the law for the civil theft of Plaintiff Bridgehead Container Services Ltd.’s marine

  shipping containers?

  Yes                        No

           DEFENDANT’S FURTHER PROPOSED QUESTION 4.

           If you answered “yes” to Question Number 3, please answer Question Number 4. If you

  answered “no” to Question Number 3, then skip Question Number 4 and proceed to sign and

  date this Verdict Form.

           4.       What do you therefore find to be the actual damages suffered by Plaintiff as to

  each container on the attached list.2

           Please proceed to sign and date this Verdict Form.

  1
    Attach a list that identifies each container by identification number and the date on which it was converted.
  2
    Attach a list that identifies each container by identification number and the actual damage suffered by Plaintiff as
  to each container.
